£y the Court.

Warner, J.
delivering the opinion.
[1.] The motion for a new trial was properly overruled by the Court below, on the statement of facts contained in this record. The cotton was delivered to the plaintiffs in July, 1847, to be shipped to Savannah, but not to JVew York. The plaintiffs were specially directed by the defendant, not to send his cotton to New York; said “his cotton never should go on the water, as he had suffered once by his cotton going on the water.” The plaintiffs shipped the cotton toNewYork, and it was sold in that market, on the 13th March, 1848, at 7J cents. Between the delivery of the cotton to the plaintiffs and the sale thereof, cotton sold for 12J cents. The plaintiffs advanced 9 cents on the cotton at the time of delivery to them, and now seek to recover from the defendant the difference between the amount of sale in New York and the sum advanced. The primary obligation of an agent, whose authority is limited by instructions, is to adhere faithfully to those instructions: for. if he unnecessarily exceed his commission, or risk his principal’s effects without authority, he renders himself responsible to his principal for the consequence of his act. If loss ensue, it furnishes no defence to him that he intended the benefit of his principal. Dunlap's Paley on Agency, 3. 1 Livermore on Agency, 368. The instructions of the principal are at all times to be strictly pursued. Leverick vs. Meigs, 1 Cowen’s Rep. 668.
An agent, constituted for a particular purpose, and under a limited and circumscribed power, cannot bind his principal by any act in which he exceeds his authority; for that would be to say, that one man may bind another against his consent. Per Mr. Justice Butter in Penn vs. Harrison, 3 Term Rep. 762. Here the plaintiffs retained the cotton from July, 1847, until March, 1848, before it was sold, and the question, whether they retained it an unreasonable length of time, was properly submit*208ted by the Court to the Jury, upon the evidence-in the record. The plaintiffs shipped the cotton to New York contrary to the express directions of the defendant not to do so — the loss thereon was their loss, and not that of the defendant.
[2.] But it is said, the Court erred in charging the Jury on the question of ratification by the defendant. On that point we find no error in this record: the law was correctly stated to the Jury by the Court. Where the agency is to be proved by the subsequent ratification and adoption of the act, by the principal,, there must be evidence of previous knowledge, on the part of the principal, of all the material facts. 2 Greenleaf’s Ev. §66. Orrings vs. Hull, 9 Peters, 608. In the case last cited, the- Court held, that no doctrine is better settled on principle and authority, than that the ratification of the act of an agent, previously unauthorized, must, in order to-bind the principal, be with a full knowledge of all the material Jads, and that if the material-facts be- either suppressed or unknown, the ratification is invalid.
We find no error in this record, either as it regards the instructions of the- Court to the Jury on the law of the case, or in the verdict of the Jury.
Let the judgment of the Court below be affirmed.